 In the Matter Of MUTUAL-SUNSET LAMP MANUFACTURING COMPANYandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCALNo. 3Cases Nos. C-208 and B-043.-Decided August 28, 1937Electrical Equipment Manufacturing Industry-Settlement:agreement to bar-gain collectively and to post notices-Order:entered upon agreement-Petitionfor Investigation and Certification of Representatives:dismissed upon findingthat agreement disposes of question concerning representation.Hr. Lester Levinfor the Board.Mr. Murray E. Harston,of New York City, for the Company.Mr. Nat Goldberg,of New York City, for the Union.Mr. Frederick P. Nett,of counsel to the Board.DECISIONSTATEMENT OF THE CASEOn March 24, 1937, the International Brotherhood of ElectricalWorkers, Local No. 3, herein called the Union, filed a charge with theRegional Director for the Second Region (New York City), allegingthat the Mutual-Sunset Lamp Manufacturing Company, Brooklyn,New York, herein called the Company, had committed certain unfairlabor practices in violation of the National Labor Relations Act, 49Stat. 449, herein called the Act.Thereafter, on June 25 and on July8, 1937, the Union similarly filed amended charges alleging furtherviolations of the Act.On May 11, 1937, the Union filed with the Regional Director for theSecond Region a petition alleging that a question affecting commercehad arisen concerning the representation of the employees of theCompany and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the Act.'On June 14, 1937,the National Labor Relations Board, herein called the Board, actingpursuant to Article III, Section 3 of National Labor Relations BoardRules and Regulations-Series 1, as amended, authorized the said Re-gional Director to conduct an investigation and to provide for anappropriate hearing in connection therewith.1 On July 8, 1937,the Union filed an amended petition with the Regional Director.Theamended petition clarified in numerous particulars the petition filed on May 11, 1937.450 DECISIONS AND ORDERS451On July 9, 1937, the Board, by the said Regional Director, issuedits complaint, based on the original and amended charges filed by theUnion, against the Company, alleging that the Company had engagedin and was engaging in unfair labor practices affecting commerce,within themeaning ofSection 8, subdivisions (1), (3), and (5), andSection 2, subdivisions (6) and (7) of the Act.2With respect to theunfair labor practices the complaint in substance alleged that theCompany had discharged Joseph Ancerino, John T. Hart, ArthurGiasi, Florence Rogers and John Scalia; that the Company after theirdischarge reinstated John T. Hart, Arthur Giasi and Florence Rogers,but refused to recompense them for the time lost during the periodof their discharge; that the Company had at all times refused to rein-state Joseph Ancerino and John Scalia; that the Company had dis-charged the above-named employees, had refused to reinstate two ofthem and had refused to recompense three of them upon reinstate-ment, for the reason that they and each of them applied for member-ship in and assisted the Union; that the Company urged, persuaded,and warned its employees to refrain from becoming and remainingmembers of the Union, and threatened them with discharge and otherreprisals if they did not heed its warnings; that the Company keptunder surveillance the meetings and meeting places of the members ofthe Union who were its employees; and that the Company refused tobargain collectively with the Union which represented a majority ofthe Company's employees in an appropriate unit for such purposes.The Company filed no formal answer to the Board's complaint.Pursuant to the notice of a hearing on the complaint and pursuantto a similarnotice of a hearing to be held on the Union's petition, dulyserved on the Company and the Union, a hearing on both matterswas held before James C. Paradise, duly designated as Trial Exam-iner by the Board, at New York City, on July 19, 1937.3 The Com-pany and the Union were represented at and participated in the hear-ing.Full opportunity to be heard was afforded all parties.At theoutset, counsel for the Company and the Union having expressed adesire to enter into a discussion for the purpose of settlement anddisposition of the cause on the complaint and the petition, withouta lengthy hearing, the TrialExaminergranted the request of counselfor the Board for a recess during which such discussion could be hadand a settlement arranged.Upon resumption of the hearing counselfor the Company admitted the truth of the allegations of the Board'sThe complaint and an accompanying notice of a hearing to be held thereon onJuly 19,1937, were thereafter duly served on the Company and the Union.3 Both notices were identical as to the time and place of bearing.At thehearingcounsel for the Company waived all objection to the consolidation for the purposes ofhearing of the cause on the complaint and the cause on the petition.The single hearingon July 19, 1937, thereupon concerned itself withbothcauses. 452NATIONAL LABOR ,RELATIONS BOARDcomplaint as to, the business of the Company and admitted the juris-diction of the Board in both causes. Thereupon counsel for the Boardstated that a settlement had been ^ agreed upon by all of the partiesfor the purpose of disposing of the cause on the complaint and on thepetition, and read for the record the following agreement reachedbetween the parties:,Act.The Company agrees that the Union' represents a majority ofall of the employees in that .(unit), and that the Union isthe duly designated bargaining agent for those employees. 'The Company agrees that it,' through its duly designatedagent, will enter into negotiations with the Union for collectivebargaining on behalf of the employees.s `.The . . . (Company)* further agrees to reinstate Joseph Scaliamentioned in paragraphs 3 and 6 ... '(of) the complaint, 'tohis former position with the . . . (Company)'.The Company further agrees that it will Post 'a notice in theplant and keep the same posted for a period of approximately30 days, [reading] :"The employees of this Company have the right to'self-orgaili-zation, to form, join or assist labor organizations, to bargain cot=lectivelywith representatives of 'their own'choosing, and toengage in concerted activities for the purpose of collective bar-gaining' or other mutual aid ' or protection."No employee will be discriminated against in regard to the'hire, or tenure of employment or any term or' condition of em-ployment for the purpose of encouraging or discouraging' mem-bership in any labor organization." 4It.The Company agrees that Florence Rogers will' not be dis-criminated against as far as the type of work which she is givenon the piece rate, and that ` she will be given' the ' opportunity l toearn the normal salary of an 'employee ° in the department inwhich' sh'e is' so engaged. "''i a ' , " 'The Union. ' (agrees), in view of'the above' concessions bythe .. '. `(Company), to' 'withdraw its charges'concerning` JohnT. Hart, Arthur Giasi, Florence Rogers, and Joseph Scalia, men-Following the remarks by counsel for the Board, counsel for the Company agreed that"A sufficient number of'notices are to be posted in conspicuous places in the . .(Com-pany's)Brooklyn plant."The Company agrees that ... (its) employees . . . at itsBrooklyn plant, excluding those engaged in clerical and super-visory duties, constitute (an) appropriate . .'.' (unit) for thepurpose of collective bargaining (with)' in the meaning of the,I DECISIONS AND ORDERS453tioned as the individual employees involved in this proceedingthroughout the complaint .5At the close of the hearing all of the parties agreed that theBoard, if it desired, might issue an order based upon the agreementreached between the parties.The proceedings on the complainthaving been duly transferred to the Board for disposition by it, suchorder will be made hereinafter.Furthermore, the agreement havingeffectively disposed of the issues raised by the petition and amendedpetition of the Union, such petitions will be dismissed.ORDEROn the basis,of the above agreement, and pursuant to Section 10,subdivision (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the Mutual-Sunset LampManufacturing Company, its officers, agents, successors and assigns,shall take the following affirmative action, which the Board findswill effectuate the policies of the Act :1.Upon request bargain collectively with the InternationalBrotherhood of ElectricalWorkers, Local No. 3, as the exclusiverepresentative of all its employees at its Brooklyn plant, exceptsupervisory and clerical employees, in respect to rates of pay, wages,hours of employment and other conditions of employment.2.Post for a period of thirty (30) days, in conspicuous placesin its Brooklyn plant, a sufficient number of notices to its employees,signed by it and reading as follows :a.The employees of this Company have the right to self -organiza-tion, to form, join or assist labor organizations, to bargain collec-tively with representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection ;b.No employee will be discriminated against in regard to thehire, or tenure of employment or any term or condition of employ-ment for the purpose of encouraging or discouraging membership inany labor organization.DISMISSAL OF PETITION AND AMENDED PETITIONTheMutual-SunsetLamp Manufacturing Company havingagreed to bargain collectively concerning rates of pay, wages, hours,and other working conditions, with the International Brotherhood6 Prior to the above statement,counsel for the Board remarked that the Union was alsowithdrawing its charge as to Joseph Ancerino,the only other employee named in thecomplaint,for the reason that he had disappeared and his whereabouts were unknown.49446-38-vol. 11I-30 454NATIONAL LABOR RELATIONS BOARDofElectricalWorkers, as the exclusive representative of all ofits employees at its Brooklyn plant, except supervisory and clericalemployees, and it appearing by virtue of such agreement that aquestion affecting commerce concerning the representation of suchemployees no longer exists, the National Labor Board, pursuant toArticle III, Section 8 of National Labor Relations Board Rulesand Regulations-Series 1, as amended, directs that the petitionand amended petition, respectively, filed by the InternationalBrotherhood of Electrical Workers, Local No. 3, with the RegionalDirector for the Second Region, on May 11, 1937, and July 8, 1937,be, and they hereby are, dismissed.MR. EDWIN S. SMITH took no part in .the consideration of theabove Decision and Order.